UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-7223 Name of Registrant: Putnam Classic Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Classic Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 11/30/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Classic Equity Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blythe McGarvie Mgmt For For For 2 Elect Mark Moody-Stuart Mgmt For For For 3 Bylaw Amendment to Allow the Mgmt For For For Company to Deliver Proxy Materials Electronically 4 Ratification of Auditor Mgmt For For For Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK M. CLARK 2 ELECTION OF DIRECTOR: BETSY Mgmt For For For Z. COHEN 3 ELECTION OF DIRECTOR: MOLLY Mgmt For For For J. COYE, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER N. FARAH 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY E. GARTEN 7 ELECTION OF DIRECTOR: EARL Mgmt For For For G. GRAVES 8 ELECTION OF DIRECTOR: Mgmt For For For GERALD GREENWALD 9 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 10 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. LUDWIG 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH P. NEWHOUSE 12 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD Affiliated Computer Services Inc Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Darwin Deason Mgmt For For For Elect Lynn Blodgett Mgmt For For For Elect Robert Druskin Mgmt For For For Elect Kurt Krauss Mgmt For For For Elect Ted Miller, Jr. Mgmt For For For Elect Paul Sullivan Mgmt For For For Elect Frank Varasano Mgmt For For For 2 2008 Performance-Based Incentive Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN F. BOLLENBACH 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN S. FELDSTEIN 3 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. HOLBROOKE 5 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGE L. MILES, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For MORRIS W. OFFIT 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. ORR III 9 ELECTION OF DIRECTOR: Mgmt For For For VIRGINIA M. ROMETTY 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN J. SULLIVAN 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL H. SUTTON 12 ELECTION OF DIRECTOR: Mgmt For For For EDMUND S.W. TSE 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT B. WILLUMSTAD 14 Ratification of Auditor Mgmt For Against Against 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE HUMAN RIGHT TO WATER. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. AMR (American Airlines) Corp. Ticker Security ID: Meeting Date Meeting Status AMR CUSIP9 001765106 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Arpey Mgmt For For For Elect John Bachmann Mgmt For For For Elect David Boren Mgmt For For For Elect Armando Codina Mgmt For For For Elect Rajat Gupta Mgmt For For For Elect Alberto Ibarguen Mgmt For For For Elect Ann McLaughlin Korologos Mgmt For For For Elect Michael Miles Mgmt For For For Elect Philip Purcell Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Matthew Rose Mgmt For For For Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SPECIAL SHAREHOLDER MEETINGS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN INDEPENDENT BOARD CHAIRMAN 6 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For TSUNG-CHING WU 2 ELECTION OF DIRECTOR: T. Mgmt For For For PETER THOMAS 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE FOUGERE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For CHAIHO KIM 5 ELECTION OF DIRECTOR: DAVID Mgmt For For For SUGISHITA 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN LAUB 7 ELECTION OF DIRECTOR: Mgmt For For For PAPKEN DER TOROSSIAN 8 ELECTION OF DIRECTOR: JACK Mgmt For For For L. SALTICH 9 Amendment to 2005 Stock Plan to Mgmt For Against Against Permit Option Exchange 10 Ratification of Auditor Mgmt For For For Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 8 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 9 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 11 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 12 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 13 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 14 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 16 ELECTION OF DIRECTOR: Mgmt For Against Against JACKIE M. WARD 17 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DETERMINATION OF CEO COMP 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For EQUATOR PRINCIPLES 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For HUMAN RIGHTS Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRK.B CUSIP9 084670207 05/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For BP PLC - ADR Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS' Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS' Mgmt For For For REMUNERATION REPORT Re-elect Antony Burgmans Mgmt For For For Elect Cynthia Carroll Mgmt For For For Re-elect Sir William Castell Mgmt For For For Re-elect Iain Conn Mgmt For For For Elect George David Mgmt For For For Re-elect Erroll Davis Jr. Mgmt For For For Re-elect Douglas Flint Mgmt For For For Re-elect Byron Grote Mgmt For For For Re-elect Anthony Hayward Mgmt For For For Re-elect Andrew Inglis Mgmt For For For Re-elect DeAnne Julius Mgmt For For For Re-elect Sir Tom McKillop Mgmt For For For Re-elect Sir Ian Prosser Mgmt For For For Re-elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 SPECIAL RESOLUTION: TO Mgmt For For For ADOPT NEW ARTICLES OF ASSOCIATION 6 Authority to Repurchase Shares Mgmt For For For 7 TO GIVE LIMITED AUTHORITY TO Mgmt For For For ALLOT SHARES UP TO A SPECIFIED AMOUNT 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 2 ELECTION OF DIRECTOR: ANN Mgmt For For For FRITZ HACKETT 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE E. LEROY 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Associate Stock Mgmt For For For Purchase Plan 6 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Frank Blount Mgmt For For For Elect John Brazil Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Gail Fosler Mgmt For For For Elect Peter Magowan Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against For Against ANNUAL ELECTION OF DIRECTORS 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For DIRECTOR ELECTION MAJORITY VOTE STANDARD 5 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For FOREIGN MILITARY SALES Celanese Corp. Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 2 ELECTION OF DIRECTOR: Mgmt For For For DANIEL S. SANDERS 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 4 Ratification of Auditor Mgmt For For For Chubb Corp. Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ZOE Mgmt For For For BAIRD 2 ELECTION OF DIRECTOR: Mgmt For For For SHEILA P. BURKE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 4 ELECTION OF DIRECTOR: JOEL Mgmt For For For J. COHEN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FINNEGAN 6 ELECTION OF DIRECTOR: KLAUS Mgmt For For For J. MANGOLD 7 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 8 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE M. SMALL 9 ELECTION OF DIRECTOR: JESS Mgmt For For For SODERBERG 10 ELECTION OF DIRECTOR: Mgmt For For For DANIEL E. SOMERS 11 ELECTION OF DIRECTOR: Mgmt For For For KAREN HASTIE WILLIAMS 12 ELECTION OF DIRECTOR: Mgmt For For For ALFRED W. ZOLLAR 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Citigroup Inc Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA 3 ELECTION OF DIRECTOR: SIR Mgmt For For For WINFRIED BISCHOFF 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ 7 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS 8 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY 9 ELECTION OF DIRECTOR: Mgmt For For For VIKRAM PANDIT 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS 11 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 19 Shareholder Proposal Regarding ShrHoldr Against Against For Double Board Nominees 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON THE EQUATOR PRINCIPLES. 21 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles 22 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING THAT CITI AMEND ITS GHG EMISSIONS POLICIES. 23 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting on Human Rights Issues 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING AN INDEPENDENT BOARD CHAIRMAN. 25 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 26 Vote Confidentiality Mgmt N/A For N/A Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR. 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR. 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR. 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR. 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR. 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR. 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR. 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR. 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR. 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR. 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR. 12 Ratification of Auditor Mgmt For For For ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HAROLD W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 3 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR ShrHoldr Against Against For DIRECTOR NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For COVIDIEN Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 Ratification of Auditor Mgmt For For For Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Hager Mgmt For For For Elect John Hill Mgmt For For For Elect Mary Ricciardello Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2008 3 Increase in Authorized Common Mgmt For For For Stock 4 Repeal of Classified Board Mgmt For For For E. I. DuPont de Nemours, & Co. Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Alexander Cutler Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Marillyn Hewson Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON PLANT CLOSURE ShrHoldr Against Against For 4 ON SEPARATION OF POSITIONS ShrHoldr Against Against For OF CHAIRMAN AND CEO 5 ON GLOBAL WARMING REPORT ShrHoldr Against Against For 6 ON AMENDMENT TO HUMAN ShrHoldr Against Against For RIGHTS POLICY 7 ON SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Entergy Corp. Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: M.S. Mgmt For For For BATEMAN 2 ELECTION OF DIRECTOR: W.F. Mgmt For For For BLOUNT 3 ELECTION OF DIRECTOR: S.D. Mgmt For For For DEBREE 4 ELECTION OF DIRECTOR: G.W. Mgmt For For For EDWARDS 5 ELECTION OF DIRECTOR: A.M. Mgmt For For For HERMAN 6 ELECTION OF DIRECTOR: D.C. Mgmt For For For HINTZ 7 ELECTION OF DIRECTOR: J.W. Mgmt For For For LEONARD 8 ELECTION OF DIRECTOR: S.L. Mgmt For For For LEVENICK 9 ELECTION OF DIRECTOR: J.R. Mgmt For For For NICHOLS 10 ELECTION OF DIRECTOR: W.A. Mgmt For For For PERCY, II 11 ELECTION OF DIRECTOR: W.J. Mgmt For For For TAUZIN 12 ELECTION OF DIRECTOR: S.V. Mgmt For For For WILKINSON 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CORPORATE POLITICAL CONTRIBUTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Fannie Mae Ticker Security ID: Meeting Date Meeting Status FNM CUSIP9 313586109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. ASHLEY 2 ELECTION OF DIRECTOR: Mgmt For For For DENNIS R. BERESFORD 3 ELECTION OF DIRECTOR: LOUIS Mgmt For For For J. FREEH 4 ELECTION OF DIRECTOR: Mgmt For For For BRENDA J. GAINES 5 ELECTION OF DIRECTOR: Mgmt For For For KAREN N. HORN, PH.D. 6 ELECTION OF DIRECTOR: Mgmt For For For BRIDGET A. MACASKILL 7 ELECTION OF DIRECTOR: Mgmt For For For DANIEL H. MUDD 8 ELECTION OF DIRECTOR: Mgmt For For For LESLIE RAHL 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For C. SITES, JR. 10 ELECTION OF DIRECTOR: GREG Mgmt For For For C. SMITH 11 ELECTION OF DIRECTOR: H. Mgmt For For For PATRICK SWYGERT 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 13 Ratification of Auditor Mgmt For For For 14 PROPOSAL TO AUTHORIZE ShrHoldr Against Against For CUMULATIVE VOTING. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. Genworth Financial Inc Ticker Security ID: Meeting Date Meeting Status GNW CUSIP9 37247D106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK J. BORELLI 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. FRAIZER 3 ELECTION OF DIRECTOR: Mgmt For For For NANCY J. KARCH 4 ELECTION OF DIRECTOR: J. Mgmt For For For ROBERT BOB KERREY 5 ELECTION OF DIRECTOR: RISA J. Mgmt For For For LAVIZZO-MOUREY 6 ELECTION OF DIRECTOR: SAIYID Mgmt For For For T. NAQVI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. PARKE 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. RIEPE 9 ELECTION OF DIRECTOR: Mgmt For For For BARRETT A. TOAN 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. WHEELER 11 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Conrades Mgmt For For For Elect Sara Levinson Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Jochen Zeitz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. BURKE 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. CROWN 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For DIMON 6 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. LIPP 10 ELECTION OF DIRECTOR: DAVID Mgmt For For For C. NOVAK 11 ELECTION OF DIRECTOR: LEE R. Mgmt For For For RAYMOND 12 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 13 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN 15 REAPPROVAL OF KEY Mgmt For For For EXECUTIVE PERFORMANCE PLAN 16 GOVERNMENTAL SERVICE ShrHoldr Against Against For REPORT 17 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 18 INDEPENDENT CHAIRMAN OF ShrHoldr Against Against For THE BOARD 19 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 20 TWO CANDIDATES PER ShrHoldr Against Against For DIRECTORSHIP 21 HUMAN RIGHTS AND ShrHoldr Against Against For INVESTMENT REPORT 22 LOBBYING PRIORITIES REPORT ShrHoldr Against Against For Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: JERRY Mgmt For For For A. GRUNDHOFER 9 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 10 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 14 Amendment to the Executive Mgmt For For For Incentive Compensation Plan 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN ENVIRONMENTAL SUSTAINABILITY REPORT. Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 04/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stuart Miller Mgmt For For For Elect Jeffrey Sonnenfeld Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE Mgmt For For For BOARD OF DIRECTORS. 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE PAY FOR SUPERIOR PERFORMANCE. 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A COMPLIANCE COMMITTEE. Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status CG CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 4 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 6 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 7 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 9 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation MGIC Investment Corporation Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Engelman Mgmt For For For Elect Kenneth Jastrow, II Mgmt For For For Elect Daniel Kearney Mgmt For For For Elect Donald Nicolaisen Mgmt For For For 2 Amendment to the 2002 Stock Mgmt For For For Incentive Plan 3 Amendment to the Annual Bonus Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For MGIC Investment Corporation Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 06/27/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Common Stock Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Adoption of Majority Vote for Mgmt For For For Election of Directors Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAP CUSIP9 60871R209 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cleghorn Mgmt For Withhold Against Elect Charles Herington Mgmt For Withhold Against Elect David O'Brien Mgmt For Withhold Against National City Corp. Ticker Security ID: Meeting Date Meeting Status NCC CUSIP9 635405103 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Barfield Mgmt For For For Elect James Broadhurst Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Bernadine Healy Mgmt For For For Elect Jeffrey Kelly Mgmt For For For Elect Allen Koranda Mgmt For For For Elect Michael McCallister Mgmt For For For Elect Paul Ormond Mgmt For For For Elect Peter Raskind Mgmt For For For Elect Gerald Shaheen Mgmt For For For Elect Jerry Thornton Mgmt For For For Elect Morry Weiss Mgmt For For For 2 Ratification of Auditor Mgmt For For For Newell Rubbermaid Inc Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL T. COWHIG 2 ELECTION OF DIRECTOR: MARK Mgmt For For For D. KETCHUM 3 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. MAROHN 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 5 Ratification of Auditor Mgmt For For For 6 APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT CASH BONUS PLAN. 7 Elimination of Supermajority Vote Mgmt For For For Requirements and Fair Price Provision Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For AN OPEN SOURCE REPORT. Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Harty Mgmt For Withhold Against Elect Candy Obourn Mgmt For Withhold Against Elect Donald Washkewicz Mgmt For Withhold Against 2 A MANAGEMENT PROPOSAL TO Mgmt For For For DECLASSIFY THE BOARD OF DIRECTORS 3 Ratification of Auditor Mgmt For For For Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. HOWELL 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 10 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 11 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 12 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 13 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For R. ANDREWS 2 ELECTION OF DIRECTOR: C. LEE Mgmt For For For COX 3 ELECTION OF DIRECTOR: PETER Mgmt For For For A. DARBEE 4 ELECTION OF DIRECTOR: Mgmt For For For MARYELLEN C. HERRINGER 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. MESERVE 6 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 7 ELECTION OF DIRECTOR: Mgmt For For For BARBARA L. RAMBO 8 ELECTION OF DIRECTOR: Mgmt For For For BARRY LAWSON WILLIAMS 9 Ratification of Auditor Mgmt For For For 10 STATEMENT OF PERSONAL ShrHoldr Against Against For CONTRIBUTION BY CEO 11 SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY 12 INDEPENDENT LEAD DIRECTOR ShrHoldr Against Against For Radian Group Ticker Security ID: Meeting Date Meeting Status RDN CUSIP9 750236101 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Wender Mgmt For For For Elect David Carney Mgmt For For For Elect Howard Culang Mgmt For For For Elect Stephen Hopkins Mgmt For For For Elect Sandford Ibrahim Mgmt For For For Elect James Jennings Mgmt For For For Elect Ronald Moore Mgmt For For For Elect Jan Nicholson Mgmt For For For Elect Robert Richards Mgmt For For For Elect Anthony Schweiger Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 TO APPROVE THE RADIAN Mgmt For For For GROUP INC. 2008 EQUITY COMPENSATION PLAN. 4 Ratification of Auditor Mgmt For For For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BASIL Mgmt For For For L. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR M. BLANK 3 ELECTION OF DIRECTOR: MARY Mgmt For For For ELIZABETH BURTON 4 ELECTION OF DIRECTOR: Mgmt For For For JUSTIN KING 5 ELECTION OF DIRECTOR: Mgmt For For For CAROL MEYROWITZ 6 ELECTION OF DIRECTOR: Mgmt For For For ROWLAND T. MORIARTY 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. NAKASONE 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. SULENTIC 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN TRUST 11 ELECTION OF DIRECTOR: VIJAY Mgmt For For For VISHWANATH 12 ELECTION OF DIRECTOR: PAUL Mgmt For For For F. WALSH 13 Elimination of Supermajority Mgmt For For For Requirement 14 Executive Officer Incentive Plan Mgmt For For For 15 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call a Special Meeting Symantec Corp. Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect Frank Dangeard Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For For For Elect George Reyes Mgmt For Withhold Against Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2000 Director Mgmt For For For Equity Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution for Executive Compensation US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status WYN CUSIP9 98310W108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buckman Mgmt For For For Elect George Herrera Mgmt For For For 2 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Classic Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
